[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 631 
Order affirmed, with costs. Question certified not answered. No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, DESMOND and FULD, JJ. CONWAY and DYE, JJ., dissent upon the ground that in view of the failure of the petitioner-respondent to comply with the provisions of the order of Mr. Justice JOHNSON within the statutory period, no jurisdiction over appellants was obtained. (Election Law, § 330, subd. 1; § 335; Matter of King v. Cohen, 293 N.Y. 435;Matter of Constantino, 286 N.Y. 681; Matter of Torre v.Heffernan, 296 N.Y. 624; Matter of Kram v. Cohen,293 N.Y. 746.) Taking no part: THACHER, J.